 



     RUTGERS-CAMDEN BUSINESS INCUBATOR
LEASE AGREEMENT
     THIS LEASE AGREEMENT (the “Lease”) is made this 1ST day of September 2007
by and between RUTGERS-CAMDEN TECHNOLOGY CAMPUS, Inc., 200 Federal Sheet,
Camden, N.J. 08103 (the “Landlord” or “RCTC”) and
Cloud Tech Sensors Inc.
200 Federal St.
2nd Floor, Suite 222
Camden, NJ, 08013
(the “Tenant” or “Client Company”).
WITNESSETH
     WHEREAS, RCTC is a not for profit corporation whose mission is to promote
economic development, business growth and foster entrepreneurship;
     WHEREAS, RCTC carries out its mission by maintaining a business incubator
at 200 Federal Street and leasing space in its business incubator to companies
who seek to participate in its incubator program;
     WHEREAS, Client Company wishes to lease space from RCTC and to participate
in the business incubator program;
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
and obligations of the parties set out herein, the parties further agree, as
follows:
     1. Parties: The parties to this Lease Agreement (“Lease”) are the Landlord
and the Tenant, who are identified as follows:
Landlord:
Rutgers Camden Technology Campus, Inc.
200 Federal Street
Camden, New Jersey 08103
Tenant:
Cloud Tech Sensors Inc.
200 Federal St.
2nd Floor, Suite 222
Camden, NJ, 08013
     1. Leased Premises: The property which the Landlord leases to Tenant and
which Tenant leases from Landlord under this Lease consists Suite No. 222 known
as the Rutgers-Camden Business Incubator at Number, 200 Federal Street, 2nd
Floor, Camden City, Camden County, New Jersey 08103 (“Leased Premises”).
     2. Use_of Leased Premises: Tenant represents to Landlord that it will use
the Leased Premises for the exclusive purpose of operating a medical sensor
company business, consistent with the application submitted by the Client
Company to RCTC. Tenant shall not use the Leased Premises for any other purposes
without the prior written consent from Landlord. In addition, Tenant agrees that
its use of the Leased Premises will not violate Local zoning laws, applicable
fire or health regulations, or any other local, state or federal law or
regulation. Tenant shall comply with the reasonable requirements of the
Landlord’s insurer of the building and lands in and upon which the leased
Premises are located. Tenant shall not make any use of the property which will
adversely affect its insurability or insurance rates.

1



--------------------------------------------------------------------------------



 



  3.   Term of the Lease/Cancellation: This initial term of this Lease is for
one (1) year commencing on September 1, 2007 (the Commencement Date”) and expire
on August 3, 2008. Provided Tenant shall not be in default under any provision
of this Lease, not in violation of RCTC incubator rules, and all payments owed
to RCTC are current, Tenant shall be granted annual options to extend the term
hereof for four (4) additional one year terms consistent with the Terms of this
Lease.

  4.   Landlord or Tenant may cancel this lease by delivering to the other
thirty (30) days prior written notice of cancellation of this Lease
(“Cancellation Notice”) prior to August 31, 2008 and each one year anniversary
thereafter. Upon the expiration of such thirty (30) day period, this Lease shall
terminate and no longer be valid, except that all affirmative obligations of the
Tenant under this Lease shall survive the cancellation of the Lease, except for
Tenant’s obligation to pay future Rent.     5.   Rental Amount: The total amount
of Real Tenant shall pay to the Landlord for Leased Premises is ($1175) per
month (the “Rent”). Landlord is entitled to increase the Rent upon the
expiration of 12 months from the Commencement Date and each and every subsequent
12 month period from the Commencement Date during the term of this Lease.
Landlord shall give Tenant at least 30 days prior written notice of any such
rental increase.     6.   Payment of Rent. Landlord shall provide an invoice
showing amounts due for rent and any other services provided to Tenant. Invoices
shall be supplied on a monthly basis at the first day of the month and Tenant
shall have 5 days to pay amounts for Rent and other services incurred as
indicated on the invoices. Payment shall be made at the address of the Landlord
stated above unless Landlord shall notify Tenant otherwise.

     7. Late Payment Charge: If the Rent is RECEIVED by the Landlord after the
Fifth (5th) day of the month, the Tenant shall pay to the Landlord, in addition
to the Rent, a 10% late charge, without any notice.
     8. Security: On or before the Commencement Date, Tenant shall deliver to
Landlord a security deposit equal to one month’s Rent to be held as a security
for the full and faithful performance by Tenant of all required obligations of
Tenant under this Lease. Landlord shall have the unrestricted use of these funds
and shall not be obligated to pay any interest thereon to Tenant. Landlord may
use the security to pay any and all obligations of Tenant to Landlord or others
under this Lease, and in such case Tenant shall immediately restore the security
deposit to its original amount. The security deposit, less any amounts used to
pay Tenant’s obligations under this Lease, shall be returned to Tenant 30 days
after Tenant vacates and surrender possession of the Leased Premises to
Landlord. Tenant may not offset the deposit against Rent due under this Lease.
     9. Success Fee: Client Company shall fully comply with the RCTC Success fee
Policy, attached hereto as Exhibit “A”.
     10. Utilities:
          a. Electric, Heat, and Air Conditioning: Landlord shall provide normal
Electricity, heat, and air conditioning which may service the Leased Premises at
no cost to Tenant.
          Landlord understands that many high technology companies rely on
computers that are left on 24 hours a day and such usage of electricity will not
be considered excessive. However, if Landord determines that Client Company is
using a disproportionately high amount of utilities or, in the event of a
greater than typical increase in the cost of utilities, as determined by
Landlord, Landlord may impose a

2



--------------------------------------------------------------------------------



 



surcharge on Client Company that shall be payable as additional Rent under this
Lease, provided prior notice is given to Client Company.
          b. Telephone: Tenant shall make its own arrangements for cellular
telephone service and shall be responsible for payment directly to the telephone
company provider. All hard line telephonic communications services including
service, telephone, fax lines, and other equipment, shall be purchased through
Landlord and paid according to the terms of Landlord’s plan and directions as,
Landlord has purchased a suite of telephone services which shall be used by all
tenants utilizing such services. Such services will be terminated within five
(5) days of non-payment without any further notice.
          c. Internet Services: Landlord agrees to provide high speed internet
services to Tenant and Tenant agrees to purchase same from Landlord. However, if
Tenant uses more than 25% of total available facility internet bandwidth,
Landlord may require Tenant to contract separately for Internet Service. DMZ
(Demilitarized Zone) access is available for tenants desiring external IPS for
development servers. Support of these servers is the responsibility of the
Tenant and setup charges do apply. The development servers will meet the
following conditions to be granted DMZ access:
Current Anti virus software
No objectionable or illegal content is being hosted.
Machines are not being used for illegal purposes.
Machines are not “production or mission critical” servers of the tenant’s
company.
Machines will not be engaged in SPAMing
All service packs and patches are up to date.
          Client Company shall not use wireless internet services and shall pay
to RCTC, in the same fashion and timing as rental payments under Paragraph “5”
above, $79.00 per month for high speed internet services for use in the Demised
Premises. Landlord is entitled to increase amount upon expiration of the twelve
(12) months from the Commencement Date. However, such increases shall not exceed
10% in any year and RCTC must give 30 days prior written notice to Client
Company of such increases.
          Other conditions – if any machine is expected to be in violation of or
expected of taking part in potentially destructive activities, they will be
disconnected until deemed safe or in compliance.
          All computer, internet and IT equipment shall be used and maintained
in strict compliance with the RCTC’s rules ( amended from time to time) for use
of such equipment and may be immediately disconnected and/ or disabled if in
violation.
          d. Water and Sewer: Landlord shall provide normal water and sewer to
the Leased Premises.
          e. Trash: Landlord shall provide for normal daily trash collection and
removal at no cost to Tenant.
          f. Hazardous Materials: In the event the Tenant shall use, generate or
store hazardous materials (i.e. paint cans, petroleum oil, etc.) with the
Landlord’s prior consent, Tenant shall, at Tenant’s sole expense, be responsible
for using and/ or storing them consistent with all laws, regulations, and
ordinances. Tenant shall also, at its sole expense be responsible for their
disposal in full compliance with all laws, regulations, and ordinances.
     11. Maintenance and Repair of Buildings: The Tenant shall maintain the
Leased Premise in as good condition as existed on the Commencement Date,
ordinary wear and tear excepted. Tenant shall keep and surrender the Leased
Premises in broom, clean and orderly condition. Tenant shall be liable for all
cost of repairs, replacements and damages to the Leased Premises during the term
of this Lease caused by the acts, negligence, misuse or omissions by Tenant,
Tenant’s employees, agents and/or visitors.

3



--------------------------------------------------------------------------------



 



     12. Maintenance of Grounds: The Building owner, not Landlord, is
responsible for the maintenance of the exterior grounds and for the removal of
the snow from driveways, parking areas and sidewalks.
     13. Alterations and Improvements: Tenant shall make no alteration or
improvements to the Leased Premises without the prior written consent of the
Landlord.
     14. Signs: Tenant shall not erect or place any signs on or outside of the
building or outside of its Leased Premises, without the prior written consent of
the Landlord, which consent may be withheld in Landlord’s sole discretion. All
government approvals required to erect signage shall be obtained at Tenant’s
sole cost and expense. All signs installed by Tenant shall be maintained by
Tenant in good condition and Tenant shall remove all such signs at the
termination of this Lease and shall repair any damage caused by such
installation, existence or removal.
     15. Parking: Tenant, its employees, agents and invitees shall make
reasonable use of the available parking facilities and shall comply with all
rules relating to same.
     16. Locks and Keys: All locks attached to the Demised Premises must be
installed by Landlord. Landlord shall provide Tenant with access to the 2nd
Floor entrance to the Business Incubator where the Demised Premise is located.
Tenant shall return all keys and access cards to Landlord immediately upon
expiration or termination of the Lease. Tenant is responsible for all payments
regarding keys, locks, locksmith charges and the like.
     17. Landlord’s Right of Entry: Tenant shall permit Landlord and its agents
or employees to enter the Leased Premises at all reasonable time and following
reasonable notice (except in the event of an emergency) for purposes of
inspection, maintenance, or making repairs or alterations or additions, as well
as to exhibit the Leased Premise to prospective tenants, or any other person
having a legitimate interest therein. Landlord will make reasonable efforts not
to inconvenience Tenant in exercising the foregoing rights, bat shall not be
liable for any loss occupancy or quiet enjoyment while exercising the foregoing
rights.
     18. Delivery to Tenant: All deliveries of goods, supplies and equipment to
Tenant are the responsibility of Tenant. Landlord shall not be responsible or
available for accepting any deliveries to Tenant. Landlord does not operate a
shipping and receiving area that is available to the Tenant.
     19. Indemnification and Insurance:
          a. Tenant shall indemnify, hold harmless and defend Landlord from and
against any and all costs, expenses, liabilities, judgments, losses, damages,
suits, actions, fines, penalties, claims or demands (including reasonable
attorney’s fees ), of any kind and asserted by or on behalf of any person,
business, independent contractor or governmental authority, arising out of or in
any way connected with Tenant’s use of the Demised Premises, and Landlord shall
not be liable to Tenant on account of (i) any failure by Tenant to perform my of
the agreements, terms, covenants or conditions of the Lease to be performed by
Tenant, (ii) any governmental authority, or (iii) any accident, death or
personal injury, or damage to property, which shall occur on, about, or within
the Business Incubator and Demised Premises except as the same was caused by the
willful or negligent act of Landlord, employees or agents. The obligations of
the Client Company under this Provision shall survive any expiration or
termination of the Lease.
          b. During the term of this Lease or any renewal thereof, Tenant shall
at its sole expense maintain comprehensive general liability insurance against
claims for personal injury, death or property damage with respect to the Leased
Premises, and the building and land on which it is situated, in such adequate
amount as shall be reasonably requested by Landlord from time to time, but not
less than $1,000,000 for bodily injury and for property damage and $100,000 fire
liability, with such insurance company or companies as shall be reasonably
satisfactory to Landlord from time to time. All such policies and renewals
thereof shall name the Landlord as an additional insured and shall

4



--------------------------------------------------------------------------------



 



contain a breach of warranty endorsement that the coverage shall not be void as
to Landlord for any misrepresentation, act or omission of Tenant. On or before
the Commencement Date of the term of this Lease, and thereafter not less than
fifteen (15) days prior to the expiration dates of said policy or policies,
Tenant shall provide copies of policies or certificates of insurance evidencing
coverage required by this Lease. Tenant shall also maintain, at its sole expense
all other forms of insurance, and in the amounts, as required under Landlord’s
Lease with the New Jersey Economic Development Authority.
          c. All policies of insurance shall provide (i) that no material change
or cancellation of said policies shall be made without thirty (30) days prior
written notice to Landlord or Tenant, (ii) that any loss otherwise payable to
the Landlord shall be payable notwithstanding any act or negligence of the
Landlord or Tenant which might otherwise result in the forfeiture of said
insurance, (iii) that the insurance company issuing these shall have no right of
subrogation against the Landlord, and (iv) that as to the interest of Landlord,
the insurance afforded by the policy shall not be invalidated by any breach or
violation by Tenant of any of the warranties, declarations or conditions in the
policy. Insurance company providing certificates of insurance shall be rated “A”
or above with a financial VI or above according to Best Key Rating Guide and
Standard and Poor’s Rating Guide.
          d. Tenant shall insure the Leased Premises and Tenant shall insure
Tenant’s fixtures, equipment, machinery, tenant improvement and betterment and
contents including, but not limited to, all equipment, furnishings and inventory
against or damage by fire and such other risks as may be included in the
broadest form of extended coverage insurance including sprinkler leakage and
rent insurance in such amounts and from such companies as shall be reasonably
requested by Landlord from time to time. Landlord shall be the loss payee on the
fire policy and an insured on the liability policy.
     20. Waiver of Subrogation: With respect to fire and extended coverage
insurance policies of Landlord and Tenant, and only to the extent that such
policies permit, Landlord hereby releases Tenant and Tenant hereby releases
Landlord from liability for loss or damages on or to the Leased Premises or the
contents thereof to the extent such loss or damages is covered by such policies.
     21. Miscellaneous Additional Provisions:

  a.   Consistent with its operation of an incubator program, RCTC may from time
to time provide business advice to and consult with Client Company either
directly or through a third party. In such an event neither RCTC or the third
party is responsible for the quality or correctness of the advice and Client
Company shall bring no claims against RCTC and or the Third Party, on account of
the advice, assistance, consultations, services, etc.     b.   Consistent with
it operation of an incubator program, RCTC may, from time to time require
periodic information regarding the Client Company’s business. For example, such
information may include identification of owners and key employees, the number
of employees, amount of capital invested in company, business plans, status of
business, revenues, etc. Providing this information is designed to enable RCTC
to provide advice to the Client Company. Thus, Client Company shall timely
comply with all such requests.     c.   Client Company shall use the Demised
Premises consistent with the operation of its business in the context of a
shared business incubator environment and shall not disturb, disrupt or
interfere with other tenants, incubator management, their guests, contractors
and any other activities occurring in the Incubator.



5



--------------------------------------------------------------------------------



 



  d.   No smoking or use of candles or open flames of any nature are permitted
in the Building and in the demised premises at any time.     e.   Actions
required to be taken by Landlord under its Lease with the N.J. Economic
Development Authority and/ or in compliance with Government orders and laws and
regulations shall not be a default or breach of this Lease, shall not be cause
for termination by Tenant and shall not subject Landlord to any liability.

     22. Environmental Provisions:
          d. SIC Number: The Standard Industrial Classification Numbers(s)
(SIC) of the Tenant is/are ______
          b. Environmental Laws: The Tenant shall at all times comply with all
federal, state, county and municipal environmental laws. Landlord shall have the
right to enforce Tenant’s compliance with same, to immediately terminate this
Lease for Tenant’s violation of same, and to recover for damages, including
consequential damages, resulting from such violations.
          c. Environmental Reports: With regard to Tenant’s activities on the
Leased Premises:
               (1) Tenant shall promptly provide Landlord with all documentation
and correspondence provided to New Jersey Department of Environmental Protection
(“NJDEP”) pursuant to the Worker and Community Right to Know Act, N.J.S.A.
34:5A-1, et seq. and the regulations promulgated thereunder (“Right to Know
Act”).
               (2) Tenant shall promptly provide Landlord with all reports and
notices made by Tenant pursuant to the Hazardous Substance Discharge-Reports and
Notices Act, N.J.S.A, 13:1K-15, et seq. and the regulations promulgated
thereunder (“Reports and Notices Act”).
               (3) Tenant shall promptly supply Landlord with any notices,
correspondence and submissions made by Tenant to any state environmental agency,
the United States Environmental Protection Agency (EPA), the United States
Occupational Safety and Health Administration (OSHA), or my other local, state
or federal authority which requires submission of any information concerning
environmental matters or hazardous wastes or substance.
          d. Activities: Except by express written consent of the Landlord,
Tenant shall not possess or permit any person which it employs or with which it
deals to possess upon the Leased Premises any hazardous substance or waste to
which it would be required to file an environmental report under the preceding
paragraph.
          e. ISRA Compliance: Tenant shall, at Tenant’s own expense, comply with
the Industrial Site Recovery Act, N.J.S.A. 13:1K-6, et seq. and the regulations
promulgated thereunder (“ISRA”). Tenant shall, at Tenant’s own expense, make all
submissions to, provide all information to, and comply with all requirements of
the Bureau of Industrial Site Evaluation (the “Bureau”) of the NJDEP. Should the
Bureau or any other division of NJDEP determine that a cleanup plan be prepared
and that a cleanup be undertaken because of any spills or discharges of
hazardous substances or wastes at the Leased Premises which occur during the
Term of this Lease, then Tenant shall, at Tenant’s own expense, prepare and
submit the required plans and financial assurances, and carry out the approved
plans. Tenant’s obligations under this paragraph shall arise if there is any
closing, terminating or transferring of operations of an industrial
establishment at the premises pursuant to ISRA. At no expense to Landlord,
Tenant shall promptly provide all information requested by Landlord for
preparation on non- applicability affidavits and shall save harmless from all
fines, suits, procedures, claims and actions of any kind arising out of or in
any way connected with any spills or

6



--------------------------------------------------------------------------------



 



discharges of hazardous substances or wastes at the Leased Premises, or the
lands and building in which the Leased Premises are located, which occur during
the term of this Lease; and from all fines, suits, procedures, claims and
actions of any kind arising out of Tenant’s failure to provide all information,
make all submissions and take all actions required by the ISRA Bureau or any
other division of NJDEP. Tenant’s obligations and liabilities under this
paragraph shall continue so long as Landlord remains responsible for any spills
or discharges of hazardous substances or wastes which occur during the term of
this Lease at the Leased Premises or in, on or under the building and/or the the
lands where the Leased Premises is located. This section shall survive the
expiration or early termination of this Lease. Tenant’s failure to abide by the
terms of this section shall be restrainable by injunction.
          f. Assignment or Subletting: This Lease may not be assigned, nor the
Leased Premises sublet, without the prior written consent of the Landlord, which
consent may be withheld in Landlord’s sole discretion.
          g. Vacancy: Tenant shall not permit the Leased Premises to be vacant
or unoccupied during the Term of the Lease.
     23. Fire or Casualty: If the Leased Premises should be damaged by fire or
other casualty during the Term of the Lease:
          a. If the Leased Premises are unfit for tenancy, the Rent shall be
abated from the date of the damages until the date of repair of the Leased
Premises.
          b. If Landlord’s reasonable estimate of the time required for repair
exceeds ninety (90) days, the Landlord or Tenant may terminate the Lease.
          c. Tenant will give full cooperation in permitting repairs, including
temporarily vacating the Leased Premises if requested by Landlord.
          d. Any and all insurance proceeds received by Landlord or Tenant on
account of damage or destruction to the Leased Premises, less the actual costs
fees and expenses incurred in adjusting the loss, shall be applied by Landlord,
at Landlord’s sole discretion, to repair, replace, alter, restore or rebuild any
part or all of the Leased Premises, unless required by the holder of any
mortgage or other encumbrance on the Leased Premises to be applied in reduction
of the obligation secured thereby.
     24. Surrender of Possession: Tenant shall vacate and surrender possession
of the Leased Premises to Landlord upon expiration of the Term of the Lease, in
broom clean and the same condition in which Tenant received it, normal wear and
tear excepted.
     25. Waiver of Claims: Except as otherwise provided in this Lease, Tenant
agrees that Landlord and Landlord’s trustees, employees, affiliates, board
members, officers, agents and servants shall not be liable to Tenant, and Tenant
hereby releases said parties from all liability, for any and all loss of life,
personal injury, damage to or loss of property, or loss or interruption of
business occurring to Tenant, its agents, servants, employees, invitees,
licensees, visitors or any other person, firm, corporation or entity, in or
about or arising out of the Leased Premises, from any cause whatsoever unless
resulting from the gross negligence or willful misconduct of Landlord or
Landlord’s agents, servants or employees. In no event, whatsoever, shall
Landlord be liable to Tenant for any consequential or incidental damages or
penalties or fines incurred or imposed upon Tenant during the term of the Lease.
In no event will Client Company bring any claim against any employee, agent,
officer, board member, contractor, of Landlord in his or her personal capacity.
     26. Landlord’s Obligations: Landlord’s obligations hereunder shall be
binding upon Landlord only for the period of time that Landlord is in ownership
of the Leased Premises, and upon termination of that ownership, Tenant, except
as to any obligations which have then matured shall look solely to Landlord’s
successor in interest in the Leased Premises for the satisfaction of each and
every obligation of Landlord hereunder.

7



--------------------------------------------------------------------------------



 



     27. Landlord’s Liability: Landlord shall have no personal liability under
any of the terms, conditions or covenants of this Lease and Tenant shall look
solely to the equity of the Landlord in the Leased Premises for the satisfaction
of any claim, remedy or cause accruing to Tenant as a result of the breach of
any action of Lease by Landlord.
     28. Events of Default: Tenant shall be in default under this Lease upon the
happening of any of the following events:
          a. Tenant’s failure to pay the Rent or any other charge for which it
may be liable, or any portion of it, for a period extending fifteen (15) days or
more after its due date, without the need for demand or notice from Landlord.
          b. Seizure of the Tenant’s Leasehold interest by execution or other
legal process.
          c. Tenant making an assignment for the benefit of creditors, or filing
a voluntary petition of bankruptcy.
          d. Tenant failing to obtain dismissal of an involuntary bankruptcy
petition within sixty (60) days of its filing.
          e. Any misrepresentation or warranty made by Tenant is determined to
be false or incorrect in any material respect.
          f. Tenant failing to obey or breaching any of the rules and
regulations adopted by the Landlord concerning Tenant’s use of the Leased
Premise and the a parking lot, land and building where the Leased Premises is
located, or any amendments or modification to such rules and regulation and any
and all rules relating to the business incubator program.
          g. If Tenant has abandoned the Leased Premises or if the Leased
Premises shall be permitted to become vacant for more than 30 consecutive days.
          h. Tenant’s habitual late payment of Rent, which shall for purposes of
this Lease deemed to mean the Tenant’s failure or late payment of Rent three
(3) times in any twelve (12) month period.
          i. Tenant recording this lease or any memorandum of Lease or a copy
there of without the prior written consent of Landlord.
          j. Tenant subletting all or part of the Leased Premises or assigning
Tenant’s rights under this Lease without the prior written consent of Landlord.
          k. Tenant’s failure to comply with any other provisions of the Lease
extending thirty (30) days or more after delivery of notice to Tenant of its
non-compliance.
     29. Landlord’s Remedies: In the event of Tenant’s default, Landlord shall
have the following rights, any one or more of which may be exercised by Landlord
without limit and in such order, or concurrently, as Landlord may decide in
Landlord’s sole discretion:
          a. Landlord may (but shall not be required to) perform for the account
of Tenant any such default of Tenant and immediately recover as additional rent
any expenditure made and the amount of an obligations incurred in connection
therewith, plus interest at the rate of eight percent (8%) per annum;
          b. Landlord may accelerate all rent and additional rent due for the
term of this Lease and declare the same to be immediately due and payable;
          c. Landlord, at its option, may serve notice upon Tenant that this
lease shall cease and expire and become absolutely void on the date specified in
such notice, to be not less than five (5) business days after the date of such
notice, without any right on

8



--------------------------------------------------------------------------------



 



the part of the Tenant to save the forfeiture by payment of any sum due or by
the performance of any terms, provision, covenant, agreement or condition
broken; and, thereupon and at the expiration of the time limit in such notice,
this Lease and the term hereof granted, as well as the right, title and interest
of the Tenant hereunder, shall wholly cease and expire and become void.
Thereupon, Tenant shall immediately quit and surrender to Landlord the leased
Premises, and Landlord may enter into and repossess the Leased Premises by
summary proceedings, detainer, ejectment or otherwise and remove all occupants
thereof and, at Landlord’s option, any property thereon without being liable to
indictment, prosecution or damages thereof. No such expiration or termination of
this Lease shall relieve Tenant of its liability and obligations under this
Lease, whether or not the Leased Premises shall be relet;
          d. Landlord may, at any time after the occurrence of any event of
default, re-enter and repossess the Leased Premises and any part thereof and
attempt in its own name to relet all or any part of such Leased Premises for and
upon such terms and to such persons, firms, or corporations and for such period
or periods as Landlord, in its sole discretion, shall determine, including the
term beyond the termination of this Lease; and Landlord shall not be required to
accept any tenant offered by Tenant or observe any Instruction given by Tenant
about such reletting or do any act or exercise any care or diligence with
respect to such reletting or to the mitigation of damages.
          e. Landlord shall have the right of injunction, in the event of a
breach or threatened breach by Tenant of any of the agreements, conditions,
covenants or terms hereof, to restrain the same and the right to invoke any
remedy allowed by law or in equity, whether or not other remedies, indemnity or
reimbursements are herein provided. Landlord shall have the right of distraint
upon Tenant’s goods upon adequate notice consistent with due process.
          f. Landlord shall have the right to institute a dispossession action
by summary proceeding to evict Tenant and shall be entitled to receive in such
proceedings all Rents and additional rents due and owing by Tenant under this
Lease, together with all costs and expenses, including reasonable attorney’s
fees, incurred by Landlord in enforcing the terms, conditions and provisions of
this Lease.
          g. Nothing contained herein shall be construed as limiting or
precluding the recovery by Landlord against Tenant of any damages to which
Landlord may lawfully be entitled under this Lease at law or in equity.
          h. The right and remedies given to Landlord in this Lease are
distinct, separate and cumulative remedies and no one of them, whether or not
exercised by Landlord, shall be deemed to be an exclusion of any of the others,
and may be exercised by Landlord in any manner or order as Landlord shall elect
in its sole discretion.
          i. In the event Tenant fails to vacate the Leased Premises upon the
expiration of this or any extended term hereunder or upon early termination of
this lease, Tenant shall pay to Landlord double the monthly rental payment for
the month in which this Lease expired or terminated as liquidating damages and
in the event that Tenant holds over for more than sixty (60) days, the rent for
such additional periods shall be double the monthly rental due and payable for
the month in which the Lease expired or Landlord may pursue any other remedy.
          j. In addition to all remedies provided herein or by law, Tenant shall
pay to Landlord its reasonable attorney’s fees and costs, including court costs,
incurred as a result of Landlord’s enforcement of any term, condition or
provision of this Lease, whether or not suit is filed by Landlord.
     30. Governing Law: This Lease shall be governed, construed and enforced in
accordance with the laws of the State of New Jersey. All actions hereunder shall
be brought in the Superior Court of New Jersey with venue in Camden County.
     31. Notices: Whenever in this Lease it shall be required or permitted that
notice or demand be given or served by either party to this Lease, such notices
shall be in

9



--------------------------------------------------------------------------------



 



writing and shall be served personally or forwarded by certified mail, return
receipt requested, postage prepaid, addressed in the case of Landlord to the
address stated in the first section of this Lease, attention Frank S. Keith,
Executive Director, and in the case of the Tenant, to the address of the Leased
Premises. Either party may change its address to which such notice shall he
delivered by giving written notice of such change to the other party as herein
provided. Service of any notice shall be effective upon delivery. If the
certificate mail is returned undeliverable, then service shall be effective upon
the date of mailing of such notice by regular United States postal service,
postage prepaid.
     32. Entire Contract; Amendment: This Lease contains all the agreements,
conditions, understanding and representations and warranties made between
Landlord and Tenant with respect to the subject matter hereof and may not be
amended or modified orally in any manner other than by agreement in writing,
signed by both parties hereto or their respective successors in interest. The
acceptance or depositing of any payment delivered by Tenant to Landlord i)
before the commencement of this Lease shall not be deemed or construed as an
acceptance or execution of this Lease by the Landlord, or ii) if after
commencement of this Lease, as a waiver of any of Landlord’s right and remedies
hereunder or at law or in equity.
     33. Parties Bound: The respective rights and obligations provided in this
Lease shall bind and inure to the benefit of the parties hereto, their legal
representatives, heirs, successors and assigns; provided, however, that no
rights shall inure to the benefit of a successor or assign of Tenant without the
prior written consent by Landlord.
     34. No Recording: Tenant may not record this Lease or any memorandum of the
Lease without Landlord’s prior written consent. Tenant’s failure to strictly
comply with this section shall be deemed a default by Tenant under this Lease
and Tenant shall be liable to Landlord for all costs, including reasonable
attorney’s fees, incurred by Landlord to remove such Lease or memorandum of
Lease of record.
     35. Rules and Regulations: Tenant agrees to comply with the rules and
regulations established by the Landlord from time to time, which Landlord agrees
will be applied uniformly to all tenants. Tenant acknowledges and agrees that a
violation of any rule or regulation established by Landlord hereunder shall be
deemed a default by Tenant under this Lease. The existing rules and regulations,
as amended from time to time, will be distributed to Tenant separately, from
time to time.
     36. Business Interruption: Landlord shall not be responsible to Tenant for
any damage or inconvenience caused by interruption of business or inability to
occupy or use the Leased Premises for any reason whatsoever.
     37. Severability: If any provision of this Lease shall prove to be invalid,
void or illegal, it shall in no way affect any other provision hereof and the
remaining provisions shall nevertheless remain in full force and effect.
     38. Use of Information in Advertising: Landlord and any agent employed by
Landlord shall be permitted to utilize the name of Tenant or user of the Leased
Premises, and other general information about the Tenant in advertising and
promotional material utilized by Landlord.
     39. Abandoned Property: Any property of Tenant remaining at the Leased
Premises on or after the date of expiration or early termination of this Lease
is subject to the following:
          a. Landlord may, without the obligation to do so, remove and store the
Tenant’s property. However, Tenant shall be required to pay Landlord any and all
sums due under the Lease, together with the cost of removing Tenant’s property
in order to redeem Tenant’s property;
          b. If Tenant’s property has not been redeemed within 15 days of the
expiration or early termination of the Lease or Tenant’s abandonment of the
Leased

10



--------------------------------------------------------------------------------



 



Premises, then Tenant agrees that for purposes of this Lease Landlord may
consider such property as abandoned by the Tenant;
          c. Tenant agrees that Landlord may move and dispose of all abandoned
property by the Tenant without any obligation or liability to Tenant and
Landlord shall not be accountable to Tenant for the use of proceeds of sales of
such abandoned property;
          d. In any event, whatsoever, Tenant agrees that Landlord shall have no
liability for loss, theft or damage of Tenant’s property remaining in the Leased
Premises at the expiration or early termination of the Lease. It is Tenant’s
responsibility to insure Tenant’s property in accordance with Paragraph 18
herein.
     40. Condition Precedent: As an express condition precedent for the
effectiveness of this Lease, Tenant must have signed and delivered to Landlord
the “Agreement to Enter Rutgers-Camden Business Incubator Program.”
     41. Waiver of Jury Trial: Landlord and Tenant waive trial by jury in any
matter pertaining to this Lease, except for a personal injury or property damage
claim.
     42. Right to Quiet Enjoyment: Landlord agrees that if Tenant pays the Rent
and all other sums due under this Lease and is not in default under any of the
terms or provisions of this Lease, then it may peaceably and quietly have, hold
and enjoy the premises for the term of this Lease.
     43. Nonwaiver by Landlord: Failure of Landlord to insist upon a strict
performance of any term, condition or covenant in this Lease shall not be deemed
a waiver of any right or remedies that Landlord may have, shall not prevent
Landlord from enforcing its rights at a later time (unless Landlord has waived
such right in writing) and shall not be deemed a waiver of any subsequent breach
or default in the terms, conditions and covenants contained in this Lease.
     Copy Received: Tenant hereby acknowledges receiving a copy of this Lease,
     IN WITNESS WHERREOF, the parties agree to be legally bound and have set
their hands and seal this
12th day of September, 2007.

             
WITNESSED/ATTESTED:
      TENANT:    
 
           
 
      Cloud Tech Sensors Inc.    
 
           
 
      /s/ James L. Tricon    
 
     
 
Signature    
 
      President & CEO    
 
     
 
Title    
 
           
ATTESTED:
      LANDLORD: Rutgers Camden Technology Campus, Inc.    
 
           
/s/ Stephanie Stahl
  By:   Frank S Keith    
 
           
 
      /s/ Frank S Keith    
 
     
 
Signature    
 
      Executive Director    
 
     
 
Title    

11